Citation Nr: 1011233	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound of the left hip with retained foreign body, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the claim sought.  In 
September 2008, the RO increased the Veteran's rating for his 
shrapnel wound of the left hip with retained foreign body 
from 10 percent to 20 percent, effective June 14, 2006, the 
date of VA's receipt of the increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issue of entitlement to service connection for a 
shortening of the left lower extremity secondary to left hip 
shell fragment wound residuals, to include a retained foreign 
body, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


REMAND

In his November 2008 substantive appeal, the appellant 
requested a personal hearing before a member of the Board at 
the Newark RO.  See 38 C.F.R. § 20.700 (2009).  The RO failed 
to schedule the Veteran for a hearing, and the claim was 
certified to the Board for appeal.  A hearing before a 
Veterans Law Judge at the RO must be scheduled at the RO 
level, and, accordingly, a remand is required.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a), 
19.9, 19.25, 20.704 (2009).

In order to fully and fairly adjudicate the appellant's 
appeal, this case is REMANDED to the RO for the following 
action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
Newark RO as soon as such a hearing is 
practically possible.  The appellant should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


